—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioners appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 3, 1993, which denied the application.
Ordered that the order is reversed, on the law, with costs, the application is granted, and the proposed notice of claim dated June 30, 1992, is deemed served.
In view of the minor delay (11 days) and the absence of prejudice to the defendants, the denial of the plaintiffs’ application for leave to serve a late notice of claim was an improvident exercise of discretion under the circumstances of this case (see, General Municipal Law § 50-e; Matter of Ealey v City of New York, 204 AD2d 720; Matter of D:Anjou v New York City Health & Hosps. Corp., 196 AD2d 818; Matter of Gandía v New York City Hous. Auth., 173 AD2d 824). Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.